DETAILED ACTION
Claim Objections
Claims 20-22 are objected to because of the following:  The claim is directed to a method of assembling building blocks as claimed in Claim 1.  The examiner notes that claim 1 is directed to a single block with the functional limitations that allow as many as four to be combined.  Multiple blocks or a combination of those blocks have not been positively claimed in Claim 1.  Further, the phrase “method of assembling building blocks” is misleading because the methodology is not about the manufacture of the building block itself but how multiple blocks should be used to assemble a larger structure.  Therefore, the examiner suggest that the preamble should state “A method of assembling a structure using multiple building blocks as described in Claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 10, and 23 recites the broad recitation "the pyramid vertex angle between two opposing faces is within the range from 90 to 179.9 degrees", and the claim also recites “preferably from 90 to 150, more preferably from 90 to 120, and most preferably the angle is 90 degrees” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 is further confusing because it appears to attempt to claim two alternate arrangements within the same claim.  First, the claim language mentions “the number of projections in the rows and columns at the parallelepiped's lateral faces being equal to the number of recesses, and their sum in the rows and columns is an even number, such that an alternate arrangement of the projections and recesses is provided in the rows and columns at the lateral faces”.  
The claim later specifies “wherein the number of projections in the rows and columns is not equal to the number of recesses, and their sum is an odd number, wherein the sum of the numbers of projections and recesses in the rows is equal to the sum of the numbers of projections and recesses in the columns, such that an alternate arrangement of projections and recesses is provided in the rows and columns at the parallelepiped bases.”
Much of the language of Claim 1 between Page 1, Line 20 and Page 2 Line 8 that attempts to details the “alternate configurations” is not clear.  Furthermore, alternate configurations within the same claim are contradictory.  Which configuration is being positively claimed?  The confusing language and the contradictions render the scope of the claim indefinite.  An appropriate correction is required
Claim 10, Lines 10-25 and Claim 23, Lines 8-14 have similar language concerning alternate configurations that is confusing and contradictory.  A claim should positively disclose one configuration and not differing configurations.  As with Claim 1, the confusing language and the contradictions render the scope of the claim indefinite.  An appropriate correction is required.
Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to teach or adequately suggest a building block with the combination of characteristics specified in the independent claim.  Of particular note are the requirement that each building block face have for rows and columns of pyramid shaped recesses and projections where the sides of the pyramid bases are parallel t the sides of the building block and where the sides of the recess pyramids are adjacent the sides of the projecting pyramids.  In addition a flat region ids formed around the periphery of the upper and lower bases of the building block.   There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633